The opinion of the court was delivered by
Allen, J.:
This action was brought by Tuston & Herrington to enjoin the enforcement of a judgment, rendered by a justice of the peace, against them in favor of the plaintiff in error. It appears that the case was set for hearing on the 11th day of September, 1888, at Chapman; that the attorneys for both parties entered into an agreement to continue the case until October 6, at Herington, 18 miles distant, and forwarded it by mail to the justice at Chapman. At the time the case was set for hearing, the plaintiff appeared, and took judgment. The stipulation to continue did not reach the justice until the following day. The petition in this case is fatally defective because it fails to show, even by the most strained inference, that the plaintiffs had a valid defense in the action before the justice of the peace. (Muse v. Wafer, 29 Kas. 279.) The judgment is therefore reversed.
All the Justices concurring.